J-A33002-15

                              2016 PA Super 70

ANN COUGHLIN, ADMINISTRATRIX OF            :   IN THE SUPERIOR COURT OF
THE ESTATE OF THOMAS COUGHLIN,             :         PENNSYLVANIA
DECEASED                                   :
                                           :
                Appellant                  :
                                           :
                   v.                      :
                                           :
UMMU MASSAQUOI                             :   No. 3367 EDA 2014

            Appeal from the Judgment Entered January 26, 2015,
            in the Court of Common Pleas of Philadelphia County,
                Civil Division at No. July Term, 2013 No. 0355

BEFORE:     FORD ELLIOTT, P.J.E., STABILE and STRASSBURGER, JJ.*

CONCURRING STATEMENT BY: STRASSBURGER, J.: FILED March 21, 2016

      I agree with the Majority’s conclusion that the expert testimony

presented at trial was sufficient corroborating evidence to permit admission

of the decedent’s BAC; thus, the trial court did not abuse its discretion.

      I write separately to note that Coughlin’s reliance on Clinton v. Giles,

719 A.2d 314 (Pa. Super. 1998), is misplaced. Following this Court’s recent

decision in Braun v. Target Corp., 983 A.2d 752 (Pa. Super. 2009), which

relied upon Gallagher v. Ing, 532 A.2d 1179 (Pa. 1987) to affirm the

admission of intoxication evidence corroborated by expert testimony, this

Court’s contrary determination in Clinton is no longer good law.

      Judge Stabile joins the concurring statement.




*Retired Senior Judge assigned to the Superior Court.